OFFICE   OF THE ATTOM!EY     t3.341~~~   OF TEES
                    AUSTlN
Hon. Dart Foxd, page 2

        one weelrlotime amount in dollnrs nnd cants to
        more than the snle value of food era othar oon-
       .moait5.os
        v--      -for hUir;nco:Wumotizi--~oi-k-bsuc~ li-
        cEn=   ~~"XiGii     TioursA bo erXEiaT~b%ur
        likingrcquirdC-GTpag any So0 thersfor, to a
        augplenontsry license authorizing him to sell
        suoh'bcvaragcs durin& cny hour of nny dey. * 8 * n
        (Undorsooring ours).

       After aaxeful rasasrob, f:ti
                                  nra unable to find
nny 0nu3S in Toxss, Or out&33 Of Texas, construing the
phreSe Vcod and other cor~oditios~~for humcn consumption"
BB to what co:~~oditicaare icoludod within these tens.

        It isour opinion that tha conatruotion given to
this  phrase by the Liquor Control noerd, according to
your letter, 5.~3 correct; nnmely, that the phrrrrje
                                                   includes
only thoce oo?&zoditioswhioh er? tuken into the hum=
syetcm for intarnal consumption. This oomtruction
WOUlil, or oouxsB, exoludo cucS comoiSitioa :I.!8
                                                oifprf3,
oigorottos,  tobAaco, OhoiVinggum, Cto., moationed by you.

       Ao to your Ssoond question, it will be observed
from a reading of the atstute , that there era no cords
or terms employed in the str;tutowhloh in onyuiso re-
striot the quotud provioton to me&n-the oonsuzaation~of
such ooi.zo.dities
                 011the prar?iSeswhore sold. There is
no embiguity or uncsrtainty in the stutute,;it is sua-
ccptible of but one oonstruotion in this pSrt,iculcrr
       Further, the tann %onsur,ptioni~does not require
an ir~?edbctodestruction, In tile CEDO Of 6ThT3 V, TIOFS:fI
OIL snd l?XKr3\'X~
                 co., by th* Cosjniasionof J@peals of
TOXRS, 298 S. Y/.009, 072, the Court conotruod G stc:tute
imposir~ a tcr on gnoolina Sold “for conmmption Athin
                              tha Court acid:
t5is wxto”. , fn 3.+xop!i3ion’,
           %it  the km,    ~conSu2~1~or ~constna?ti.on~,
       600s not clwnys imply cn inxdinte   deotruction
       or teetin& up*; it Roy os well, end often does,
       coA,s3~lnte the ultimate use to d~ioh c\llinter-
       msdlnto Or!BSlecil."
ZCS:ob